Denied and Opinion Filed February 16, 2018




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00128-CV

                         IN RE NICHOLAS JOHN MATEIK, Relator

                  Original Proceeding from the 265th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F15-44643-R

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Whitehill
                                    Opinion by Justice Myers
       This Court affirmed relator Nicholas John Mateik’s felony stalking conviction on April 24,

2017. Mateik v. State, No. 05-16-00434-CR, 2017 WL 1483395 (Tex. App.—Dallas Apr. 24,

2017, no pet.). In this original proceeding, relator seeks a writ directing the trial court to grant a

pretrial motion to compel discovery. Relator’s petition is not properly certified as required by rule

52.3(j) of the rules of appellate procedure and does not include an appendix and record containing

the necessary contents set out in rule 52.3(k)(1) and rule 52.7(a). TEX. R. APP. P. 52.3(j),

52.3(k)(1)(a), 52.7(a). Although these deficiencies alone constitute sufficient reasons to deny

mandamus relief, in the interest of judicial economy we address the petition.

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). Further, as the party

seeking relief, the relator has the burden of providing the Court with a sufficient mandamus record
to establish his right to mandamus relief. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim.

App. 2011) (orig. proceeding) (Alcala, J. concurring); Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992) (orig. proceeding). A trial court has a ministerial duty to rule upon a properly filed

and timely presented motion. See State ex rel. Young v. Sixth Judicial Dist. Court of Appeals, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

       Here, relator states that the trial court denied the motion to compel. By ruling on the

motion, the trial court fulfilled its ministerial duty. Accordingly, we deny relator’s petition for

writ of mandamus.




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE


180128F.P05




                                               –2–